PER CURIAM.
Randall 'White seeks to appeal the district court’s order denying relief on his motion filed under 28 U.S.C. § 2255 (2000). We have reviewed the record and conclude for the reasons stated by the district court that White has not made a substantial showing of the denial of a constitutional right. See United States v. White, Nos. CR-98-293; CA-01-382-6-24 (D.S.C. Aug. 6, 2002). Accordingly, we deny a certificate of appealability and dismiss the appeal. See 28 U.S.C. § 2253(c) (2000). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

DISMISSED.